Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 24, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission (the “Commission”) Division of Investment Management treet NE Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Dear Sir or Madam: Pursuant to Rule 485(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust to add a new series, the Hatteras Market Neutral Fund (the “Fund”), is Post-Effective Amendment No. 55 and Amendment No. 57 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). If you have any questions regarding the enclosed, please do not hesitate to contact Michael D. Barolsky at U.S. Bancorp Fund Services, LLC, the Fund’s administrator, at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Hatteras Alternative Mutual Funds Trust
